The appeal is from a decree overruling demurrers to the bill filed by appellee against the appellants.
The bill shows that on April 12, 1923, respondent J. L. Cunningham was the owner of certain timber and lands situated in sections 7 and 18, township 19, range 9, in Tuscaloosa county, purchased from Henderson Land  Lumber Company, which will be referred to as the Henderson lands, and also certain timber on lands situated in section 18, township 19, range 9, in said county, purchased from Smith and Curtis, hereinafter designated the Smith timber, and he also owned some timber which had been felled or cut, known as "down timber." On the above-named date Cunningham executed the instrument made Exhibit C to the bill, which appears in the report of the case.
The proper construction of this instrument is an important question here presented. Respondents insist that it conveyed no present interest in the property, but was a mere option. We are persuaded, however, that the case of Bethea v. McCullough,195 Ala. 480, 70 So. 680, is decisive, contrary to this contention. In substance and effect the instrument there construed as "a present conveyance of an estate in fee upon condition subsequent" is not to be differentiated from that here under consideration. A discussion of the question would be but a repetition of the reasons set forth in the Bethea Case.
By this instrument, therefore, a present estate in fee upon condition subsequent was vested in the complainant in and to the timber and lands of the Henderson tract, and the timber on the Smith tract. A tender of the balance of the purchase money to Cunningham on April 16, 1923, and a refusal by said Cunningham to accept the same is averred, and that complainant is now ready and able to pay said balance, and submits himself to the jurisdiction of the court.
Previous to the execution of this conveyance on November 17, 1922, J. L. Cunningham had executed to respondent Stevens, trustee, a mortgage on all the timber of the Smith lands to secure an indebtedness of $3,000. Subsequent to the conveyance to complainant (Exhibit C), and on April 19, 1923, said Cunningham executed a mortgage to said Stevens, trustee, on the Henderson lands, but the bill avers that said Stevens, trustee, had full knowledge of complainant's conveyance, and knowledge or notice of complainant's rights and equities at the time, and that the mortgage was executed as a part of a scheme to hinder, delay, and defraud complainant of his rights and equities.
It is further alleged that on April 27, 1923, and in furtherance of the scheme to hinder, delay, and defraud complainant, Cunningham executed a deed to Stevens, trustee, in *Page 559 
full satisfaction of these two mortgages, and in lieu of the foreclosure thereof of all the timber on both the Henderson and Smith tracts of land, and that as to the mortgage of April 19, 1923, the "law day of said mortgage" had not arrived. Complainant sought to redeem from the mortgagee the mortgage indebtedness of November 17, 1922, and requested a statement as to the balance due thereon to the end that he might redeem, but the mortgagee failed to furnish complainant with such statement.
Much of the argument of counsel for appellant proceeds upon the theory that complainant seeks the exercise of the statutory right of redemption. Such, however, is not the case. The deed executed in lieu of foreclosure, though binding between the parties, could not prejudicially affect complainant's rights, of which the mortgagee had notice. Complainant had acquired an interest in the mortgagor's equity, of which Stevens, trustee, had notice, and "his rights cannot be prejudiced by private arrangements between the parties." Grace v. Montgomery,209 Ala. 386, 96 So. 430; McAllister v. Catchings, 210 Ala. 392,98 So. 303.
The foregoing authorities are, we think, conclusive to the effect that under the circumstances set forth in the averments of the bill complainant had a right to exercise the equity of redemption, and, very clearly, to that end the allegations were sufficient. The argument based upon a bill seeking the exercise of the statutory right of redemption therefore is inapplicable.
It is insisted further that the bill discloses complainant should have no relief, for that he does not come into a court of equity with clean hands, in that his purchase from Cunningham was inequitable and characterized by bad faith, citing McCord v. Bridges, 205 Ala. 692, 89 So. 39. This argument is based upon certain covenants or agreements on the part of Cunningham in the mortgage of November 19, 1922, as to the manufacturing of the timber into lumber and selling same to the mortgagee. But, after all, the said mortgage was but a security for the indebtedness therein acknowledged, and such stipulations are to be construed in reference, thereto, and as an aid to such security. This indebtedness complainant sought to pay and offers now to pay, and, if he has been guilty of such conduct as to bar him from relief in a court of equity, we do not find that it appears upon the face of the bill.
It further appears from the bill that on April 30, 1923, in furtherance of the fraudulent scheme to hinder, delay, and defraud complainant of his equities, respondent Cunningham and his wife executed to their son, J. L. Cunningham, Jr., a deed to the Henderson lands for a recited consideration of $300; but that in fact no consideration was paid, and the conveyance was a voluntary one, and that the grantee had notice of complainant's rights. Counsel for Cunningham, Jr., insist that the bill is multifarious, in so far as it seeks to have said deed avoided, citing Hyman v. Langston, 210 Ala. 509,98 So. 564.
The facts disclosed in the Hyman Case, however, are not at all analogous to those here presented. The bill here is for the purpose of clearing the title to property conveyed to complainant in the instrument of April 12, 1923, a part of which is embraced in the deed to Cunningham, Jr. It is proper to bring in all parties having an interest in the property, and that the entire subject-matter may be litigated in a single suit. The bill is not multifarious, and Cunningham, Jr., is a proper party respondent. McAllister v. Catchings, 210 Ala. 392,98 So. 303.
It results that, in our opinion, the bill was not subject to the demurrers interposed, and that the decree should accordingly be here affirmed.
Affirmed.
ANDERSON, C. J., and SAYRE and MILLER, JJ., concur.